Citation Nr: 1732891	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  14-41 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  The propriety of the reduction from 100 to zero percent for residuals of lung cancer status post radiation therapy associated with herbicide exposure, effective February 1, 2012.

2.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease, status post coronary artery bypass graft (CABG).

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1966 to July 1968.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2017, the Veteran appeared for and testified in a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

The issue of entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to residuals of lung cancer status post radiation therapy, has been raised at the March 2017 travel board hearing and pursuant to the July and October 2012 VA examinations.  The issue of entitlement to service connection for fibrosis, to include as secondary to residuals of lung cancer status post radiation therapy, has also been raised, pursuant to VA treatment notes dated July 2013 and February 2015.  Neither of those issues has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial evaluation in excess of 30 percent for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ  As noted below, the record raises a TDIU claim, and this matter is also addressed below.


FINDING OF FACT

At the time of the rating reduction and throughout the subsequent rating period on appeal, the Veteran's lung cancer status post radiation therapy was in remission, and there were no residual conditions due to residuals of the lung cancer which would warrant a compensable evaluation


CONCLUSION OF LAW

The reduction in rating for residuals of lung cancer status post radiation therapy from 100 percent to 0 percent, effective February 1, 2012, was proper.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.321, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes (DC) 6819 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

With respect to whether the discontinuance of the 100 percent rating for lung cancer status post radiation therapy was proper, the 100 percent rating was assigned under DC 6819, for malignant neoplasms of the respiratory system, exclusive of skin growths.  The note following this diagnostic code indicates that a rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals.  38 C.F.R. § 4.97, DC 6819.

VA treatment records dated from July 2010 to October 2011 indicate that the Veteran presented for a routine followup visit in relation to another condition in February 2011.  Examination and an x-ray of the Veteran's chest revealed a questionable opacity in the right mid-lung.  The physician ordered a CT scan, which was performed the following month, in March 2011, and which revealed small scattered mediastinal and right hilar lymph nodes and an irregular lobulated nodule in the posterior aspect of the right upper lobe.  A biopsy was performed in April 2011, and it revealed non-small cell carcinoma, favoring squamous cell carcinoma.  In May 2011, the Veteran was diagnosed as having early-stage lung cancer.  The lung cancer was deemed medically inoperable, and radiation therapy was recommended.  The Veteran underwent radiation therapy four times during a span of one week in June 2011.  During a followup visit the next month, doctors concluded that the lung cancer responded to the treatment, however, the Veteran did complain of a productive cough.  He did not undergo any further surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures for treatment of lung cancer.  

VA treatment notes indicate that the Veteran complained of a persistent cough in September and October 2011.

The Veteran was afforded a VA examination for his lung cancer in July 2012.  According to the report from that examination, he finished with treatment for lung cancer about a year before, in June 2011.  The examiner indicated that the Veteran  was experiencing residuals of the lung cancer (including a cough, bouts of fever and pneumonia/pneumonitis), but the examiner did not specifically note that the Veteran had a cough, fever or pneumonia/pneumonitis at the time of the examination.  There is no indication in the examination report or elsewhere in the record of any recurrence of active cancer.  The Board would point out that the pulmonary function test results addressed in this examination report, while attributed in part to lung cancer, date from August 2010.  

The fever, pneumonia and pneumonitis are not mentioned to have been present after the Veteran's radiation therapy treatment for his lung cancer anywhere else in the record (including in the Veteran's VA or private treatment records).  A June 2012 VA treatment note indicates that the Veteran's cough had resolved by that time.  Further, based on the report from an October 2012 respiratory conditions VA examination, the Veteran's cough, bouts of fever, and pneumonia/pneumonitis were either no longer present at the time of that examination or they were determined at that time not to actually be residuals of the Veteran's lung cancer.  In that regard, an October 2011 VA treatment note seems to support a conclusion that the Veteran's cough was not a residual of his lung cancer, as one of the Veteran's treating physicians indicated that it may instead be due to GERD.    

In the appealed November 2012 rating decision, the RO granted service connection for residuals of lung cancer status post radiation therapy associated with herbicide exposure, with a 100 percent evaluation effective from June 23, 2011 and a noncompensable evaluation assigned from February 1, 2012.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007) (where the Board, in one decision, assigns a higher rating for a period of time, and assigned a lower rating for a later period of time, the provisions of 38 C.F.R. § 3.105 are not applicable).

Recurrence or metastasis of the Veteran's lung cancer is not indicated anywhere in the record, including the more recent VA treatment records.  Also of note, according to the VA and private treatment records and the aforementioned VA examinations, the Veteran also has COPD.  As noted above, a separate claim for service connection for COPD is being referred back to the RO for appropriate action.

In sum, the Veteran has not asserted, and the evidence does not show, that he received any surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures for treatment of his service-connected residuals of lung cancer status post radiation therapy after the June 2011 radiation therapy treatments.  The July 2012 VA examination revealed no malignancy, recurrence, or active cancer.  Thus, effective February 1, 2012, the RO appropriately discontinued the 100 percent rating, and rated the Veteran on the basis of the residuals of lung cancer status post radiation therapy, as directed by 38 C.F.R. § 4.97, DC 6819.  Absent further corresponding and specific symptoms, a cough and bouts of fever and pneumonia/pneumonitis, not otherwise shown by the record post-radiation therapy, would not support a compensable evaluation.  See 38 C.F.R. Part 4.

The legal authority governing the assignment of a 100 percent rating under DC 6819 is clear and specific, and the Board is bound by such authority.  As, in this case, the Veteran did not receive any treatment specifically for lung cancer status post radiation therapy or its residuals following the June 2011 radiation therapy and he was afforded a VA examination in July 2012 to assess and properly rate the residuals of the cancer, the RO properly discontinued the 100 percent rating, effective February 1, 2012.  Because the noted post-radiation therapy residuals are not compensable under the applicable diagnostic criteria of 38 C.F.R. § 4.97, the RO properly assigned the Veteran a 0 percent rating for residuals of lung cancer thereafter.  The claim must therefore be denied.  


ORDER

The reduction in disability rating from 100 percent to 0 percent for residuals of lung cancer status post radiation therapy associated with herbicide exposure was proper, and restoration of the 100 percent disability rating, and an evaluation greater than 0 percent, from February 1, 2012, are denied.


REMAND

Concerning the issue of entitlement to an initial evaluation in excess of 30 percent for coronary artery disease, the Board notes that the last examination the Veteran had for this disability was in July 2012.  The Board finds that this examination, more than five years old, is not sufficiently contemporaneous for rating a significant chronic disease like coronary artery disease, and updated findings on examination are needed, under 38 C.F.R. § 3.159(c)(4).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the Veteran raised the issue of TDIU at the March 2017 Travel Board hearing, and it was also raised by the record pursuant to the July and October 2012 VA examinations, which indicate that the Veteran reported that he stopped working due to his coronary artery disease.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board, and notification and development are required in this instance.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with appropriate 38 C.F.R. § 3.159(b) notice regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.  All action necessitated by the Veteran's response must be accomplished.

2.  Obtain copies of the complete updated VA and private records of all evaluations and treatment the Veteran received for his coronary artery disease, pursuant to the provisions of 38 C.F.R. § 3.159(c)(1) and (2).  

3.  After the above has been completed, schedule the Veteran for an appropriate cardiovascular examination to address the service-connected coronary artery disease.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.

This examination should address the following: 1) the workload (in metabolic equivalents (METs)) resulting in dyspnea, fatigue, angina, dizziness, or syncope; 2) the presence and frequency of acute congestive heart failure; 3) the presence of left ventricular dysfunction and corresponding ejection fraction measurement (in percentage terms).  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.  If any cardiovascular findings are clearly found to not be a consequence of the service-connected coronary artery disease, this should be so noted.

4.  After completing the above actions, and any other indicated development, the claims on appeal (including TDIU) must be adjudicated.  If any benefit is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


